 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         IRONBURG INVENTIONS LTD.,
 8                             Plaintiff,
                                                        C17-1182 TSZ
 9            v.
                                                        MINUTE ORDER
10       VALVE CORPORATION,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)   Defendant’s motion to seal, docket no. 310, in which plaintiff has joined,
14
   docket no. 315, is GRANTED. Defendant’s reply, docket no. 313, and the declaration of
   Patrick Lujin, docket no. 314, which were filed in support of defendant’s motion to
15
   compel, docket no. 304, which has since been withdrawn, see Notice (docket no. 316),
   shall remain under seal.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 25th day of September, 2019.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
